Citation Nr: 1226843	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to December 1969.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, Puerto Rico, which granted basic eligibility to Dependents' Educational Assistance.  

In a separate decision, the Board decided the Veteran's appeal for an earlier effective date for eligibility for Dependents' Educational Assistance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Appellant if further action is required.


REMAND

In a March 2007 rating decision, the RO awarded the Veteran basic entitlement to Dependents' Educational Assistance (DEA); and in a letter in October 2007, the RO informed the Veteran that his dependents might be eligible for DEA.  The RO enclosed a VA pamphlet on education benefits and an application (VA Form 22-5490) for DEA in its October 2007 correspondence, and advised the Veteran that any interested dependents should complete and returned the enclosed VA Form 22-5490.

In correspondence dated in January 2008, the Veteran's daughter filed a notice of disagreement with regard, she alleges, to a December 2007 denial of her claim for DEA under Chapter 35.  No further action has been taken with regard to the Appellant's notice of disagreement.  See 38 C.F.R. § 20.200.  Remand for provision to the Appellant of a statement of the case must be sent.  See Manlincon v. West, 12 Vet. App. 238 (1999) (providing that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  On remand a copy of the December 7, 2007, denial letter regarding the Appellant's claim for DEA must be associated with the claims file.  VCAA notice to the Appellant with regard to her claim for dependent claim for DEA must also be sent.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the Appellant's claim for Dependents' Educational Assistance with the claims file.

2.  Send VCAA notice to the Appellant with regard to her claim for Dependents' Educational Assistance.  Said notice should apprise the Appellant of her options regarding representation in this matter.

3.  Associate a copy of the December 7, 2007, denial of the Appellant's claim for Dependents' Educational Assistance; and a copy of the notice to the Appellant of her appeal rights with the claims file.

4.  Furnish the Appellant a statement of the case regarding her denied claim for Chapter 35 Dependents' Educational Assistance.  If the benefit remains denied, provide her with notice of her appeal rights.

5.  If, and only if, the Appellant files a substantive appeal following the Statement of the Case, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


